Per Curiam:
The respondent admits that the order is too broad, and should be confined to such books, papers and other documents as show the cost of the coal to Lloyd Brasileiro and to the Ministerio de Marinha, and he also concedes that the order of preclusion is improperly placed in this order and should not be made until after the failure of the defendant to allow the inspection. An offer was made by the plaintiff to allow this modification in these two particulars, which was refused. The order should be modified as above stated, and as modified affirmed, without costs to either party. Present — Clarke, P. J., Smith, Merrell, McAvoy and Martin, JJ. Order modified as indicated in opinion, and as so modified affirmed, without costs to either party. Settle order on notice.